Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 28, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147071                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  _________________________________________                                                                            Justices


                                                                     SC: 147071
  In re NAD, Minor.                                                  COA: 311694
                                                                     Grand Traverse CC Family
                                                                     Division: 11-100023-AM

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 12, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 28, 2013
           s0625
                                                                                Clerk